DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 September 2022 has been entered.
 
Claim Status
Claims 1, 17, 23, and 25 are amended. Claims 3, 6, 12, 13, 15, 16, 19, 21, 22, 28, and 31 are cancelled.
Claims 1, 2, 4, 5, 7-11,14, 17, 18, 20, 23-27, 29, 30, 32, and 33 are pending for examination below.

Response to Arguments
Applicant’s arguments with respect to the 112(d) rejection of instant claim 18 have been fully considered. However, claim 18 still does not further limit claim 17, as discussed below. Thus, the rejection is maintained.
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) 1, 2, 4, 5, 7-11,14, 17, 20, 23-27, 29, 30, 32, and 33 under USC 103 have been fully considered and are persuasive. Cohn does not teach a reduction time which allows the total cycle time to be in the newly claimed range of less than or equal to 30 minutes. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art in view of the amendment.

Claim Objections
Claim 17 is objected to because of the following informalities:  
With regard to claim 17, line 11 recites “group 12”. For consistency, this should be capitalized a “Group 12” as in line 3.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 7-11, 14, 17, 18, 20, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, 10-14 and 18 of copending Application No. 17/174,078 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the combined claims 1-18 of Application 17/174,078 render obvious each of the limitations in claims 1, 2, 4, 5, 7-11, 14, 17, 20, and 24 of the instant application. Instant claim 1 is rendered obvious by claim 1 of Application 17/174,078, because the claim of Application 17/174,078 teaches a process comprising steps I, III, IVa, and V, which are the same as steps I, II, IIa, and III of instant claim 1, respectively, where the temperature and pressure for the contacting are the same, and Application 17/174,078 also renders obvious the metal in the catalyst, the amount of metal, and contacting/cycle time. While Application 17/174,078 teaches a metal of Groups 8-10 in claim 1, this renders obvious the platinum in instant claim 1, because platinum is a specific metal of Group 10. Further, while Application 17/174,078 teaches that the amount of Group 8-10 metal is 0.5 to 6 wt%, this is within the range of 0.025 to 6 wt% of instant claim 1. Also, while Application 17/174,078 teaches that the full cycle takes ≤ 60 minutes, this overlaps the range of ≤30 minutes of instant claim 1. Thus, instant claim 1 is rendered obvious by claim 1 of Application 17/174,078.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 17, the claim recites that the support comprises at least one of “w wt% of one or more Group 2 elements…” and “wherein: any Group 2 element present is associated with a wt% m based on the weight of the support…” where m is “a number that is in a range from 2 to 100”. This is continued for a Group 4 element, a Group 12 element, and an element of 21, 39, or 57-71. It is unclear how the wt% m is determined. The recitation that “any Group 2 element present is associated with” the wt% m does not clearly state how m is determined, or if when there are two elements of Group 2 present if each of them has a wt% m or if the total amount of Group 2 elements is wt% m. Thus, claim 17 is indefinite.
	For purposes of examination, the Examiner will use the interpretation laid out on pages 14-16 of the Remarks of 07 February 2022. The Examiner notes that this interpretation is not what claim 17 states as written, as there is no mention of a minimum amount in claim 17, and it is not clear how one could understand this from the claim or specification. Thus, the Examiner respectfully suggests amendment to clarify and include the interpretation into claim 17. 
	With regard to claims 18 and 20, the claims are rejected as being dependent on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regard to claim 18, the claim recites that q = 1. However, claim 17, upon which claim 18 depends, recites that q is 2 to 100. Thus, claim 18 does not limit claim 17.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-11,14, 17, 18, 20, 23-27, 29, 30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 8,653,317, cited on IDS of 27 May 2021), alternatively in view of Kimura et al. (WO 2018/193668), and in view of Rytter et al. (US 2002/0098976).
Publication US 2020/0038852 (cited on IDS of 27 May 2021) is used as the English-language equivalent of WO 2018/193668 below, and all citations are directed thereto.
With regard to claims 1, 23, 25-27, 29, 30, 32, and 33, Pierce teaches a method for dehydrogenation of paraffinic and/or alkyl aromatic hydrocarbons to olefinic and/or vinyl aromatic hydrocarbons (dehydrogenated hydrocarbons) (column 1, lines 14-16) comprising the following steps:
a) contacting a gaseous stream comprising at least one hydrocarbon with a catalyst to produce a dehydrogenated product (column 3, lines 23-26), hydrogen (column 17, claim 1) and a coked catalyst (column 9, lines 39-40), where the catalyst comprises platinum on a support (column 2, lines 62-63). Pierce further teaches that the paraffinic hydrocarbons include C2-C6 branched and linear paraffins and that the alkyl aromatic compounds include C8-C10 alkylaromatic compounds (column 5, lines 9-15), that the reaction temperature is 500-800°C (column 7, lines 40-41) which is within the ranges of 300-900°C of instant claims 1, 23, and 25. Pierce also teaches a fixed bed for the reaction (instant claim 23) (column 16, line 30).
	Pierce also teaches that the catalyst comprises 0.0005 to 0.05 wt% platinum (column 2, lines 61-62), which overlaps the range of 0.025 to 6 wt% platinum of instant claim 1. While Pierce does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
b) contacting the spent catalyst with a regeneration fluid comprising an oxygen-containing gas to remove coke from the catalyst (produce a regenerated catalyst lean in coke) (column 9, lines 36-40). Pierce does not explicitly teach that the combustion also produces a combustion gas, however, because Pierce teaches the same step of regeneration by contacting a similar coked Pt catalyst with the same regeneration gas comprising an oxidant as claimed, one of ordinary skill in the art would reasonably conclude that the combustion of the coke of Pierce also produces a combustion gas, as claimed, absent any evidence to the contrary. 
Pierce fails to teach a support comprising a Group 2 metal which is a calcined hydrotalcite support. 
Rytter teaches a method for dehydrogenation of paraffins to olefins (paragraph [0003]) comprising a catalyst comprising a group VIII metal on a support (paragraph [0023]) where the support is a calcined hydrotalcite support (MgAlO) (Group 2 metal instant claims 25 and 29; calcined hydrotalcite instant claim 33) (paragraph [0002]). Rytter teaches that the calcined hydrotalcite has the formula Mg(Al)O (paragraph [0053]). For every 1 g of MgAlO, there is 0.36 g Mg, which is equivalent to 36 wt% magnesium. This is within the range of at least 3 wt%, at least 6 wt%, and at least 11 wt% Group 2 metal of instant claims 25, 26, 27, 30, and 32. Rytter further teaches that the catalyst comprising the calcined hydrotalcite support provides improved catalytic activity and increased catalyst life time by preventing irreversible deactivation (paragraph [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the catalyst comprising Group VIII metal and calcined hydrotalcite of Rytter in the method of Pierce, because Pierce and Rytter each teach dehydrogenation of paraffins with a catalyst comprising a support and Group VIII metal, and Rytter teaches that the catalyst also comprising a calcined hydrotalcite support provides improved catalytic activity and increased catalyst life time (paragraph [0009]).
Pierce is silent with regard to a reducing step following the combustion step.
Rytter teaches a method for dehydrogenation of paraffins to olefins (paragraph [0003]) comprising a catalyst comprising a group VIII metal on a support (paragraph [0023]). Rytter further teaches regeneration of the catalyst by burning off the coke with an oxygen-containing gas, and then subjecting the catalyst to a reduction treatment (paragraph [0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the reduction step of Rytter to the process of Pierce, because Pierce in view of Rytter teaches a catalyst comprising a Group VIII metal on a calcined hydrotalcite support in dehydrogenation of paraffins, and Rytter teaches that when regenerating this catalyst after dehydrogenation, a reduction step as recited above is performed to restore the original characteristics of the catalyst (paragraph [0054]).
Pierce in view of Rytter does not explicitly teach that the regeneration produces at least a portion of Pt having a higher oxidized state compared to the catalyst contacting the feed or that reduction produces a catalyst in which at least a portion of the Pt is reduced to a lowed oxidation state compared to the regenerated catalyst. However, Pierce in view of Rytter teaches the similar catalyst comprising a similar amount of Pt on a support, and teaches similar regeneration and reduction steps including oxygen containing gas and a reducing gas, as claimed. Thus, one of ordinary skill in the art would reasonably conclude that the regeneration produces a similar catalyst having at least a portion of Pt in a higher oxidized state than the catalyst contacting the feed and that the reduction produces a catalyst having Pt with a lower oxidation state than the regenerated catalyst, as claimed in instant claim 25, absent any evidence to the contrary.
c) returning the regenerated and reduced catalyst to the reactor (Pierce column 9, lines 41-42; Rytter paragraph [0053]) where the alkylaromatic hydrocarbon is again introduced to the catalyst (contacting an additional quantity of hydrocarbon-containing feed with the regenerated catalyst). Pierce further teaches that the cycle is repeated (column 16, lines 60-62), which means that the returning of the catalyst to the reactor produces a re-coked catalyst and additional product, as claimed. Pierce further teaches that the total time for reaction, nitrogen flow, and regeneration is 25 minutes (column 16, lines 36-42). Rytter teaches that the time for the reduction is 1 minute to 10 hours (paragraph [0053]). This is a total time of 26 minutes to 10 hours and 25 minutes, which overlaps the range of less than thirty minutes of instant claim 1. While Pierce in view of Rytter does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Pierce is silent with regard to the hydrocarbon partial pressure of the reaction. However, Pierce teaches that the total reaction pressure is 3.7 to 64.7 psia (25.5 to 446 kPaa) (column 7, lines 49-51) and teaches that the feed may comprise only hydrocarbons (column 16, lines 35-36). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the partial pressure of the hydrocarbon feed is equivalent to the total pressure of the reaction in Pierce when the feed is only hydrocarbons, because the only gas present to pressurize the reaction is the hydrocarbons in the feed, absent any evidence to the contrary. This is within the range of at least 20 kPaa of instant claim 1. 
	Alternatively, Pierce is silent with regard to the hydrocarbon partial pressure.
Kimura teaches a method for dehydrogenation of paraffins and regeneration of a dehydrogenation catalyst (paragraph [0011]) where the catalyst comprises platinum on a support (paragraph [0037]). Kimura further teaches that the partial pressure of the hydrocarbon in the dehydrogenation reaction is 0.005 MPa to 1 MPa (5 to 1000 kPa), in order to enhance the conversion rate and reduce the size of the reactor with respect to the flow rate (paragraphs [0029]-[0030]). This overlaps the range of at least 20 kPa of instant claim 1. While Kimura does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a hydrocarbon partial pressure of 0.005 MPa to 1 MPa as taught by Kimura in the reaction of Pierce, because each of Pierce and Kimura teach a dehydrogenation reaction of paraffins with a catalyst comprising platinum on a support, and Kimura teaches that using a hydrocarbon partial pressure of 0.005 MPa to 1 MPa enhances the conversion rate and reduces the size of the reactor with respect to the flow rate (paragraphs [0029]-[0030]).
With regard to claim 2, Pierce teaches the method above, where the reactor may further comprise inert gases including steam (column 8, lines 5-7).
Pierce is silent with regard to the amount of steam in the reaction feed.
Kimura teaches a method for dehydrogenation of paraffins and regeneration of a dehydrogenation catalyst (paragraph [0011]) where the catalyst comprises platinum on a support (paragraph [0037]). Kimura further teaches that the feed comprises a ratio of 1 mol hydrocarbon to 5.3 mol nitrogen (see Examples, pages 5-7). Kimura also teaches that the feed comprises a ratio of 1 mol hydrocarbon to 1-10 mol steam (paragraphs [0031]-[0032]). Thus, the feed comprises 13.7 mol% to 61.7 mol% steam, and using the ideal gas law, 13.7 to 61.7 vol% steam as well. This overlaps the ranges of 0.1 to 30 vol% of instant claim 2. While Kimura does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Kimura further teaches that including steam in the feed in the amounts above may suppress deterioration of the activity of the catalyst (paragraph [0032]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an amount of 13.7 to 61.7 vol% steam as taught by Kimura in the feed of Pierce, because Pierce and Kimura each teach a dehydrogenation reaction comprising dehydrogenation of paraffins with a catalyst comprising platinum on a support, and Kimura teaches that including steam in the feed may suppress deterioration of the activity of the catalyst (paragraph [0032]).
With regard to claim 4, Pierce teaches that the feed can comprise propane (column 10, line 21), which would produce propylene as claimed. Pierce further teaches that the selectivity is greater than 99% (column 6, lines 57-58). This is within the range of ≥ 75% of instant claim 4. Pierce is silent with regard to the yield. However, Pierce teaches a similar process of dehydrogenation with a similar catalyst comprising platinum on a support at similar temperatures and for a similar length of time, which has a similar selectivity. Thus, one of ordinary skill in the art would reasonably expect that the process of Pierce would produce a similar result of a yield of at least 57%, as claimed, absent any evidence to the contrary. 
	With regard to claim 5, Pierce teaches that the feed can comprise solely paraffins (column 5, lines 7-9) where the paraffin can be propane (column 10, line 21). When the feed is only propane, it is 100 vol% propane, which is within the range of ≥ 85 vol% of instant claim 5. Pierce teaches a total pressure of 3.7 to 64.7 psia (25.5 to 446 kPaa) (column 7, lines 49-51) or Kimura teaches a partial pressure of 0.005 MPa to 1 MPa (5 to 1000 kPa) (paragraphs [0029]-[0030]), which each overlap the range of at least 100 kPaa of instant claim 5. While Pierce or alternatively Kimura does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Pierce further teaches that the selectivity is greater than 99% (column 6, lines 57-58). This is within the range of ≥ 85% of instant claim 5. Pierce in view of Kimura is silent with regard to the yield. However, Pierce in view of Kimura teaches a similar process of dehydrogenation with a similar catalyst comprising platinum on a support at similar temperatures and pressures and for a similar length of time, where the process has a similar selectivity. Thus, one of ordinary skill in the art would reasonably expect that the process of Pierce in view of Kimura would produce a similar result of a yield of at least 57%, as claimed, absent any evidence to the contrary. 
With regard to claim 7, Rytter teaches that the reducing takes place at 300 to 700°C (paragraph [0053]), which overlaps the range of 450 to 900°C of instant claim 7. While Rytter does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
With regard to claim 8, Pierce teaches that the feed further comprises an inert gas (column 8, line 1).
With regard to claim 9, Pierce teaches that the reaction takes place at 600°C (column 16, line 47), which is within the range of 600-900°C of instant claim 9. 
With regard to claim 10, Pierce teaches that the regeneration takes place at 700°C (column 16, line 57), which is within the range of 600-1100°C of instant claim 10.
With regard to claim 11, Pierce further teaches that the catalyst comprises tin, germanium, indium, or gallium (column 2, line 47) in an amount of 0.25 to 5 wt% (column 2, line 58), which is within the range of up to 10 wt% of instant claim 11. 
With regard to claim 14, Pierce further teaches that the catalyst comprises 0.1 to 1 wt% alkali metal (column 2, lines 64-65), which is within the range of up to 5 wt% of instant claim 14. 
With regard to claims 17 and 18, Rytter teaches that the catalyst comprises 36 wt% magnesium (Group 2 element) (paragraph [0053]). Thus, w is equivalent to 36, and x, y, and z are each 0. When m is 4 as in instant claim 18, w/m is 9, which is within the range of ≥1 of instant claim 17. 
With regard to claim 20, Rytter teaches that the support is calcined hydrotalcite, which also includes aluminum (paragraph [0053]).
	With regard to claim 24, Pierce teaches that steam is preferably not used in the reaction (column 8, line 11). This is equivalent to an absence of steam as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        /Renee Robinson/Primary Examiner, Art Unit 1772